United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1507
                       ___________________________

                                 Myron Hubbard

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Missouri Department of Mental Health; St. Louis Psychiatric Rehabilitation
               Center; Metropolitan St. Louis Psychiatric Center

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                          Submitted: October 20, 2016
                            Filed: October 24, 2016
                                [Unpublished]
                                ____________

Before SMITH, BENTON, and, SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

       Myron Hubbard appeals the dismissal of his Title VI action.       Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.
       Following de novo review, this court finds the district court1 properly
concluded Hubbard’s claims are barred by res judicata and that Hubbard was not
entitled to an equitable exception to the doctrine. See Laase v. Cty. of Isanti, 638
F.3d 853, 856 (8th Cir. 2011) (de novo review of dismissal based on res judicata);
Magee v. Hamline Univ., 775 F.3d 1057, 1059 (8th Cir. 2015) (listing res judicata
factors); Walker v. Trinity Marine Products, Inc., 721 F.3d 542, 545 (8th Cir. 2013)
(plaintiff invoking equitable estoppel must show she has changed position to her
detriment in reasonable reliance on another’s misleading representation). Nor was
Hubbard entitled to relief from the prior judgment, which was affirmed on appeal,
under Fed. R. Civ. P. 60. See Superior Seafoods, Inc. v. Tyson Foods, Inc., 620 F.3d
873, 878 (8th Cir. 2010) (Rule 60(d)(3) relief is extraordinary form of relief, and is
available only when it would be unconscionable to allow judgment to stand); In re
SDDS, Inc., 225 F.3d 970, 972 (8th Cir. 2000) (Rule 60(b) motion cannot be used to
collaterally attack court of appeals ruling in lieu of petition for review in United
States Supreme Court).

      The judgment is affirmed. The pending motions are denied as moot.
                     ______________________________




      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                         -2-